DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The action is responsive to the communications filed on 3/24/2022. Claims 1, 11-12, 18 and 24-33 are pending in the case. Claims 1, 11 and 12 are amended. Claims 22-23 are cancelled. Claims 31-33 are newly added. Claims 1, 11, 12 and 33 are independent claims. Claims 1, 11-12, 18, 24-33 are rejected.
Summary of claims

3.	Claims 1, 11-12, 18, 24-33 are pending, 
	Claims 1, 11, and 12 are amended,
	Claims 2-10, 13-17, 19-21 were previously cancelled,
	Claims 22-23 are currently cancelled,
	Claims 1, 11, 12 and 33 are independent claims,
Claims 31-33 are newly added,
Claims 1, 11-12, 18 and 24-33 are rejected.

Response to Amendment
4.	The rejections under 35 U.S.C. §112(b) of claims 1, and 11-21, 18, 22-30 are withdrawn in view of the amendments to those claims.  However, a new 112(b) rejection is issued. 
5.	Examiner acknowledges the amendments to the claims received on 3/24/2022 have been entered.
Response to Arguments
6.	Regarding to 102 and 103 rejections, Applicant’s arguments, see Remarks p. 8-9, filed 3/24/2022, have been fully considered but are not persuasive in view of new rejection ground(s).

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 33 recites the limitation "…wherein the predetermined coordinate position is a position where a portion of the instructed image is within the display area and all of the instructed image is not within the display area." How can a portion of the image is within the display area and all of the image is not within the display area?  The claim seems to contradict itself.  It is unclear whether the image should be within or not within the display area.  This renders the claim unclear and indefinite.  The Examiner interprets the limitation to mean a portion of the image is within the display area and the rest portions of the image is outside the display area.  

Claim Rejections - 35 USC § 103
10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	Claims 1, 11-12, 18, 24-27, and 29, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Patent Application Publication Number US 20150378525 A1 (hereinafter “Wang”), and in view of Guido et al., Patent Application Publication number US 20110066636 A1, (hereinafter “Guido”).
Claim 1: Wang teaches “A method (i.e. method [Wang 0055]) for a device (i.e. computing devices [Wang 0023]) that provides content for a web browser, wherein the web browser sets a display property of an image to an invisible state (These limitations are part of the preamble and the examiner notes they are reciting an intended use of the claimed invention thus they are not given patentable weight), the method comprising: 
providing web content (i.e. the present disclosure… may work with other applications such as… web page applications [Wang 0025]), 
wherein the web content includes a program for changing the display property of the image set to the invisible state (i.e. the present disclosure may refer… presentation software… may work with other applications such as… web page applications [Wang 0025]… next slide 516 [Wang 0048, Fig. 5 element 516] note: slide 516 is not in the current display area, and thus is invisible to the user.  A program changes the invisible state by scrolling it onto the screen), by the web browser to a visible state based on an image to be moved to a display area having moved to a predetermined position in the display area in the display area (i.e. when input such as an upward swipe is received, the presentation merged edit/read interpreter 508 may interpret the upward swipe as a command to scroll the slide deck… may cause one or more additional slides, such as next slide, to be displayed [Wang 0051, Fig. 5]… an image of the slide may be displayed as the slides are transitioning from slide to slide [Wang 0058, Fig. 5] note: predetermined area is the slide being in the center of the screen, as shown by element 510 in Fig. 5.  The slide is visible during a scrolling transition, thus the slide is visible before being moved to the center of the screen), and wherein the image enters the display area in a non-display state, turns into a display state, and moves in the display area in the display state by the program (i.e. an image of the slide may be displayed as the slides are transitioning from slide to slide [Wang 0058, Fig. 5] note: an image of the slide is moved from outside the display area to the display area.  The image is displayed at least until the slide moves to the center position).”
Wang teaches moving a slide from outside the display are to the display area, but does not clearly teach setting a display property of an image to the invisible date, Guido teaches “wherein the web content browser sets a display property of an image to an invisible state…wherein the web content includes a program for changing the display property of the image set to the invisible state (i.e. application 230 may modify the CSS properties of the slide object such that the slide object content is partially transparent [Guido 0045]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to include the feature of having the ability to modify object properties as disclosed by Guido.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “greatly improve each user's own Internet experience [Guido 0022].”

Claim 11: Wang teaches a device (i.e. computing devices [Wang 0023]) that provides content for a web browser, therein the web browser sets a display property of an image to an invisible state, the device comprising: 
a memory storing instructions (i.e. memory [Wang 0023]); and at least one processor (i.e. processors [Wang 0023]) in communication with the memory, where when the at least one processor executes the instructions, the at least one processor configured to perform operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.  

Claim 12: Wang teaches a non-transitory computer-readable storage medium (i.e. computer storage media [Wang 0007]) storing instructions that, when executed by one or more processors, controls the one or more processors to cause a device that provides content for a web browser, wherein the web browser sets a display property of an image to an invisible state, the method corresponding to the method of claim 1, therefore it is rejected under the same rationale.

Claim 18:  Wang teaches all the limitations of claim 1, above.  Wang is silent regarding “wherein the web content includes Cascading Style Sheets (CSS) or JavaScript containing a description for changing the display property of the image to the visible state.”
Guido teaches “wherein the web content includes Cascading Style Sheets (CSS) or JavaScript containing a description for changing the display property of the image to the visible state (i.e. application 230 may modify the CSS properties of the slide object such that the slide object content is partially transparent [Guido 0045]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to include the feature of having the ability to use CSS as disclosed by Guido.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “greatly improve each user's own Internet experience [Guido 0022].”

Claim 24: Wang teaches “The method according to claim 1, wherein the web browser sets a display property of an image that is not included in the display area to an invisible state (i.e. next slide 516 [Wang 0048, Fig. 5 element 516] note: slide 516 is not in the current display area, and thus is in an invisible to the user.  A program changes the invisible state by scrolling it onto the screen).”

Claim 25: Wang teaches “The method according to claim 24, wherein, in a case where the image is moved from the area outside the display area to the display area in response to the user operation for switching a display image, the web browser maintains the set invisible state until the image to be moved is moved to the predetermined position in the display area (i.e. the presentation merged edit/read interpreter may first determine that the swipe up is insufficient to scroll down. This may occur because a swipe up does not cause at least 1/3 of the next slide 516 to be displayed on the mobile tablet 516. Other criteria may be used, such as length of swipe relative to screen size [Wang 0054]).”

Claim 26: Wang teaches “The method according to claim 1, wherein the web content includes a program for setting a display property of an image that is partially included in the display area (i.e. an image of the slide may be displayed as the slides are transitioning from slide to slide [Wang 0058, Fig. 5] note: an image of the slide is moved from outside the display area to the display area.  The image is displayed at least until the slide moves to the center position).”

Claim 27: Wang teaches “The method according to claim 1, wherein the program is a program for changing the display property from the invisible state to the visible state after the image to be moved is moved to the display area such that the image is partially included in the display area (i.e. the presentation merged edit/read interpreter may first determine that the swipe up is insufficient to scroll down. This may occur because a swipe up does not cause at least 1/3 of the next slide 516 to be displayed on the mobile tablet 516. Other criteria may be used, such as length of swipe relative to screen size [Wang 0054]).”

Claim 29: Wang teaches “The method according to claim 1, wherein the web content includes the image to be moved (i.e. the present disclosure may refer… presentation software… may work with other applications such as… web page applications [Wang 0025]… next slide 516 [Wang 0048, Fig. 5 element 516] note: the scrolling properties of a presentation slide can be displayed with a webpage application).”

Claim 31: Wang-Guido teaches “The method according to claim 1, wherein when a next image is displayed in the display region, the web content defines an attribute to be applied when a part of the next image is included in the display area (i.e. application 230 may modify the CSS properties of the slide object such that the slide object content is partially transparent [Guido 0045]), and wherein the display property of the image set to the invisible state by the web browser is changed to the visible state by the attribute moved (i.e. the present disclosure may refer… presentation software… may work with other applications such as… web page applications [Wang 0025]… next slide 516 [Wang 0048, Fig. 5 element 516] note: the scrolling properties of a presentation slide can be displayed with a webpage application).”

Claim 32: Wang-Guido teaches “The method according to claim 31, wherein the web content defines attributes of an image before an image displayed in the display area (i.e. application 230 may modify the CSS properties of the slide object such that the slide object content is partially transparent [Guido 0045]), an image next to the image displayed in the display area, and an image to be displayed in the display area (i.e. the present disclosure may refer… presentation software… may work with other applications such as… web page applications [Wang 0025]… next slide 516 [Wang 0048, Fig. 5 element 516] note: the scrolling properties of a presentation slide can be displayed with a webpage application).”

Claim 33: Wang teaches “A method (i.e. method [Wang 0055]) to overcome an image attribute setting limitation imposed by a web browser executing generated content on a user device (i.e. computing devices [Wang 0023]), the method comprising: 
specifying images to be browsed by the user (i.e. the present disclosure… may work with other applications such as… web page applications [Wang 0025]), 
 specifying…a display area, a previous non-display area and a next non-display area (i.e. a current slide 504 is displayed on the center area which is “in focus”, a previous slide 514 is in the area “out of focus,” a next slide 516 is in the area of “out of focus” [Wang 0047, 0048, 0050, 0052, Fig. 5 element 504, 514, 516] note: slide 504 is in the current display area, and slide 514 and slide 516 are out of the current display area); 
specifying…based on the image being determined as one of a previous image, a current image, and a next image (i.e. a current slide 504 is displayed on the center area which is “in focus”, a previous slide 514 is in the area “out of focus,” a next slide 516 is in the area of “out of focus” [Wang 0047, 0048, 0050, 0052, Fig. 5 element 504, 514, 516] note: slide 504 is in the current display area, and slide 514 and slide 516 are out of the current display area); 
controlling to display the current image in the display area (i.e. a current slide 504 is displayed on the center area which is “in focus” [Wang 0048, Fig. 5 element 504] note: slide 504 is in the current display area); 
receiving an instruction to display the previous image or the next image (i.e. when input such as an upward swipe is received, the presentation merged edit/read interpreter 508 may interpret the upward swipe as a command to scroll the slide deck… may cause one or more additional slides, such as next slide, to be displayed [Wang 0051, Fig. 5]… an image of the slide may be displayed as the slides are transitioning from slide to slide [Wang 0058, Fig. 5] note: predetermined area is the slide being in the center of the screen, as shown by element 510 in Fig. 5.  The slide is visible during a scrolling transition, thus the slide is visible before being moved to the center of the screen);
controlling display of moving the current image out of the display area and moving the instructed image from one of the previous non-display area or the next non-display area into the display area (i.e. when input such as an upward swipe is received, the presentation merged edit/read interpreter 508 may interpret the upward swipe as a command to scroll the slide deck… may cause one or more additional slides, such as next slide, to be displayed [Wang 0051, Fig. 5]… an image of the slide may be displayed as the slides are transitioning from slide to slide [Wang 0058, Fig. 5] note: predetermined area is the slide being in the center of the screen, as shown by element 510 in Fig. 5.  The slide is visible during a scrolling transition, thus the slide is visible before being moved to the center of the screen);
wherein the predetermined coordinate position is a position where a portion of the instructed image is within the display area and all of the instructed image is not within the display area (i.e. a current slide 504 is displayed on the center area which is “in focus”, a previous slide 514 is in the area “out of focus,” a next slide 516 is in the area of “out of focus” [Wang 0047, 0048, 0050, 0052, Fig. 5 element 504, 514, 516] note: a portion of the interface, slide 504 is in the current display area, and other parts of the interface, slide 514 and slide 516 are out of the current display area),
Wang teaches moving a slide from outside the display are to the display area, but does not clearly teach overriding visibility attribute settings, and Wang teaches specifying a display “in focus” area, a previous “out of focus” area and a next “out of focus” area, but does not clearly teach specifying coordinates of the specific area, Guido teaches “overcome an image attribute setting limitation…specifying a visible property for a visibility attribute when the instructed image has moved to a predetermined coordinate position…wherein the limitation imposed by the web browser is the overriding of visibility attribute settings (i.e. application 230 may modify the CSS properties of the slide object such that the slide object content is partially transparent [Guido 0045]).”
Guido teaches “specifying coordinates of a display area…specifying image attributes and coordinates of an image…a predetermined coordinate position (i.e. application 230 calls an API that provides application 230 with the positional information, for example, in a particular embodiment, application 230 calls the API getBoundingClientRect executing within the browser that determines the position of the object, the getBoundingClientRect returns a value that may include the left, top, right, and bottom positional coordinates or properties or the position of one corner as well as the width and height of the box or rectangle characterizing the position of the DOM node(s) within the page layout rendered by the browser for the particular user’s viewing window [Guido 0041, 0049]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to include the feature of having the ability to modify object properties and specifying the coordinates position of the object as disclosed by Guido.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “greatly improve each user's own Internet experience [Guido 0022].”

12.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Guido as applied on claim 1, in view of Fendley et al., Patent Application Publication number US 20130271482 A1 (hereinafter “Fendley”).
Claim 28:  Wang teaches all the limitations of claim 1, above.  Wang is silent regarding “wherein the image to be moved is an image in a scalable vector graphics (SVG) format.”
Fendley teaches “(i.e. map in SVG (Scalable Vector Graphics)… then translates the SVG map data into JPEG or PNG (Portable Network Graphics) tiles… a user has scrolled the map… render the new map [Fendley 0035])”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to include the feature of having the ability to use SVG as disclosed by Fendley.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to allow a user to view more data, quickly: “provides a simple, intuitive way for a user to determine what facilities and services are available without having to check individually with each one [Fendley 0017].”

13.	Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Guido as applied on claim 1, in view of Gardenfors et al., Patent Application Publication Number US 20140245213 A1 (hereinafter “Gardenfors”).
Claim 30: Wang teaches “The method according to claim 1, wherein the web browser provided with the web content displays an animation until the image is moved from the area outside the display area to the display area (i.e. touch swipe downward may cause the viewing area of the slide to shift up to reveal off-slide content below the original view of the screen [Wang 0057] note: shifting implies a movement, or scrolling animation.  “Below” indicates that the images appears under the current slide, as per Fig. 5).”
While Wang’s “shifting” strongly implies animation, Wang does not explicitly state animation.
Gardenfors teaches “wherein the web browser provided with the web content displays an animation until the image is moved from the area outside the display area to the display area (i.e. the list of items is graphically moved to display items of the list of items that are not currently being displayed [Gardenfors 0075]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to include the feature of having the ability to animate a scroll as disclosed by Gardenfors.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to improve synchronization of the scrolling operations [Gardenfors 0079].”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA LU whose telephone number is (571)270-1410. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA LU/Examiner, Art Unit 2171